DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-2 & 4-7 are pending and rejected.
Claims 8-20 are withdrawn.
Claim 3 is canceled.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: "190" (Fig. 3B).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 & 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation “a radially inward area opposite the radially outward area” on Lines 8-9. The metes and bounds of the limitation “opposite” render this claim indefinite as it unclear how the two areas are opposed (i.e., radially opposed, axially opposed, or circumferentially opposed). For the purpose of examination, “opposite” is being interpreted —in light of Applicant’s specification, as circumferentially opposite (i.e., opposite with bisecting line parallel to a circumferential axis as defined by Applicant’s specification on Para. [0025]).
Regarding Claims 2 & 4-7, Claims 2 & 4-7 are rejected as they depend from claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Slavik et al. (hereinafter "Slavik") (US 2013/0260168) in view of Serizawa et al. (hereinafter "Serizawa") (US 2019/0071749) and Uno (JP-H04173918-A).
Regarding Claim 1, Slavik discloses a method (Annotated Fig. 6A, a method of treating a hole 50; [0007]), comprising:
providing a flange of a gas turbine engine (Annotated Fig. 6A, a component C of a gas turbine engine 10; [0019]), wherein the flange is configured to span about an axis of rotation of the gas turbine engine (the component C spans about an axis of rotation r of the gas turbine engine 10; Annotated Fig. 6A), wherein the flange comprises a bolt hole therethrough (Annotated Fig. 6A, a hole 50 for fasteners; [0019] & [0020]) defined by a bolt hole circumference (the hole 50 has a circumference; see Annotated Fig. 6A) between an inner diameter (an inner diameter 510; see Annotated Figs. 6A & 6B) and an outer diameter of the flange (an outer diameter 520; see Annotated Figs. 6A & 6B), wherein the bolt hole circumference comprises a bolt hole circumference surface spanning completely around the bolt hole (the hole 50 has an interior bolt hole surface which spans completely around the hole 50; see Annotated Figs. 6A & 6B),
wherein the bolt hole circumference surface comprises a radially outward (an outward area 550; see Annotated Figs. 6A & 6B) area proximate the outer diameter (the outward area 550 is proximate to the outer diameter 520; see Annotated Figs. 6A & 6B) and a radially inward area (an inward area 560; see Annotated Figs. 6A & 6B) opposite the radially outward area and proximate the inner diameter (the 
applying the plurality of shot to the bolt hole circumference surface (Annotated Fig. 6A, a deflector lance 66 uses shot to shot peen the interior bolt hole surface; [0024]); and
plastically deforming the bolt hole circumference to strengthen the bolt hole circumference in response to the applying the plurality of shot (Annotated Fig. 6A, shot peening the hole 50 compacts the circumference and deters crack initiation; [0024]).

    PNG
    media_image1.png
    891
    759
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    867
    834
    media_image2.png
    Greyscale

Slavik fails to explicitly disclose wherein the radially outward area and the radially inward area are radially defined relative to an axis of rotation of the gas turbine engine; heating the plurality of the shot; applying the plurality of shot only to the radially inward area of the bolt hole circumference surface; plastically deforming the radially inward area of the bolt hole circumference to strengthen the radially inward area of the bolt hole circumference; and providing the radially inward area of the bolt hole circumference with a greater strength relative to the radially outward area.
However, Serizawa, in the art of peening, teaches a method (Annotated Fig. 7, a component manufacturing method; [0047]) comprising:

wherein a hole circumference surface (Annotated Figs. 7 & 16, an outer surface 21; [0126]) comprises a radially outward area (Annotated Fig. 16, a low-tension portion 35; [0129]) proximate the first end (the low-tension portion 35 is proximal to the first end 100; see Annotated Fig. 16) and a radially inward area (Annotated Fig. 16, a high-tension portion 33; [0128]) opposite the radially outward area (the high-tension portion 33 is symmetrical to the low-tension portion 35 with respect to a longitudinal axis C0; see Annotated Fig. 16) and proximate the second end (the high-tension portion 33 is proximal the second end 200; see Annotated Fig. 16), wherein the radially outward area and the radially inward area are radially defined relative to an axis of rotation (Annotated Fig. 16, the high-tension portion 33 and the low-tension portion 35 span in radial direction 81 from an axial axis C2 which rotates; [0077] and [0128]);
peening only to the radially inward area of the hole circumference surface (Annotated Fig. 16, the low-tension portion 35 is not peened, therefore only the high-tension portion 33 is peened; [0140]); and
plastically deforming the radially inward area of the hole circumference to strengthen the radially inward area of the hole circumference in response to the peening (Annotated Fig. 16, the high-tension portion 33 is strengthened by peening; [0140]), thus providing the radially inward area of the hole circumference with a greater strength relative to the radially outward area (Annotated Fig. 16, the high-tension portion 33 is strengthened relative to the low-tension portion 35; [0140]).
The advantage of selectively peening only the radially inward area is to reduce processing time while enhancing the strength of the workpiece (Serizawa; [0140]).


    PNG
    media_image3.png
    552
    660
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    557
    660
    media_image4.png
    Greyscale

Slavik, as previously modified by Serizawa, fails to explicitly disclose heating the plurality of shot.
However, Uno, in the art of shot peening, teaches heating a plurality of shot (a plurality of shot is heated to 50 °C to increase hardening; Page 4, Para. 1).
The advantage of heating the shot is to allow peening and tempering in a single step (Uno; Page 2, Para. 2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the plurality of shot as disclosed by Slavik, as previously modified by Serizawa, to include heating the shot taught by Uno, to allow peening and tempering in a single step (Uno; Page 2, Para. 2).
Regarding Claim 2, Slavik, as previously modified by Serizawa and Uno, discloses the method of Claim 1. Slavik further discloses wherein the plurality of shot comprises a plurality of metal beads (Fig. 6A, the shot is made of steel; [0024]).
Regarding Claim 4, Slavik, as previously modified by Serizawa and Uno, discloses the method of Claim 1. Slavik further discloses expanding an original bolt hole diameter defined by the bolt hole circumference to a deformed bolt hole diameter (Figs. 7A & 7B, a ball flex hone 68 expands the diameter of the hole 50 from a larger dimeter D2 to a finished diameter D3; [0022] & [0025]).
Slavik, as previously modified by Serizawa and Uno, fails to explicitly disclose wherein the deformed bolt hole diameter is about 0.010 inch greater than the original bolt hole diameter.
Slavik, however, discloses wherein the deformed bolt hole diameter is 0.0003 in greater than the original bolt hole diameter (Slavik; [0025]). As such, the change in the bolt hole diameter (i.e., degree of material removed) is disclosed to be a result effective variable in that the degree of material removed is dependent on sufficiently removing machine marks or undesirable structures (Slavik; [0025]). Therefore it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to increase the degree of material removed to 0.010 in as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Slavik et al. (hereinafter "Slavik") (US 2013/0260168) in view of Serizawa et al. (hereinafter "Serizawa") (US 2019/0071749) and Uno (JP-H04173918-A) as applied to Claim 1 above, and further in view of Bunting et al. (hereinafter "Bunting") (US 2011/0308290).
Regarding Claim 5, Slavik, as previously modified by Serizawa and Uno, discloses the method of Claim 1.
Slavik, as previously modified by Serizawa and Uno, fails to explicitly disclose wherein the providing the flange comprises removing the flange from the gas turbine engine.

providing a gas turbine component (Fig. 1, a gas turbine engine module; [0017]); and
wherein the providing the component comprises removing the component from the gas turbine engine (Fig. 1, the gas turbine engine module is removed from the engine; [0029] & Claim 10).
The advantage of removing the component from the engine is to determine the parameters for peening (Bunting; [0010]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the method as disclosed by Slavik, as previously modified by Serizawa and Uno, to include removing the component from the engine taught by Bunting, to determine the parameters for peening (Bunting; [0010]).
Regarding Claim 6, Slavik, as previously modified by Serizawa, Uno, and Bunting, discloses the method of Claim 5. Bunting further teaches replacing the flange comprising the plastically deformed bolt hole onto the gas turbine engine (Fig. 1, the gas turbine engine module is removed but remains assembled for light maintenance; [0029]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Slavik et al. (hereinafter "Slavik") (US 2013/0260168) in view of Serizawa et al. (hereinafter "Serizawa") (US 2019/0071749) and Uno (JP-H04173918-A) as applied to Claim 1 above, and further in view of Eastwood et al. (hereinafter "Eastwood") (US 2016/0160687).
Regarding Claim 7, Slavik, as previously modified by Serizawa and Uno, discloses the method of Claim 1. Slavik, as previously modified by Serizawa and Uno, fails to explicitly disclose wherein the providing the flange comprises providing the flange comprising a scallop disposed on the outer diameter of the flange.

wherein the flange comprises a scallop disposed on an outer diameter of the flange (Fig. 3, the aft flange 100 has scallops along a peripheral edge; [0045]).
The advantage of the scallops is to provide weight and life-span benefits (Eastwood; [0045]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the flange as disclosed by Slavik, as previously modified by Serizawa and Uno, to include the scallops taught by Eastwood, to provide weight and life-span benefits (Eastwood; [0045]).
Response to Arguments
Applicant’s arguments, see Page 6, filed December 4, 2020, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1-2 & 4-7 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1-2 & 4-7 have been withdrawn. 
Applicant's arguments, see Pages 6-9, filed December 4, 2020 with respect to the rejections under 35 U.S.C. § 103 of Claims 1-2 & 4-7 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Serizawa does not disclose that the high-tension portion 33 (i.e., the radially inward area) and the low-tension area 35 (i.e., the radially outward area) are opposite one another, Examiner respectfully disagrees. As noted above, the claim as written is currently indefinite as it is how the two areas are opposed (i.e., radially opposed, axially opposed, or circumferentially opposed). Examiner notes that even interpreting opposite as circumferentially opposite, as best understood from the Applicant’s specification, Serizawa does disclose that the high-tension portion 33 (i.e., the radially inward area) and the low-tension area 35 (i.e., the radially outward 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the radially inward area is closer to the axis of rotation of a gas turbine engine than the radially outward area) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner, however, notes that the high-tension portion 33 is closer to the second end 200 than the low-tension portion 35 and therefore Serizawa does teach peening a portion closer to an end than a portion further from that end (and subsequently not peening that further portion). 
In response to Applicant's argument that Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725